             LEE LITIGATION GROUP, PLLC
                             148 WEST 24TH STREET, 8TH FLOOR
                                   NEW YORK, NY 10011
                                    TEL: 212-465-1188
                                    FAX: 212-465-1181
                                 INFO@LEELITIGATION.COM


WRITER’S DIRECT:       (212) 465-1188
                       cklee@leelitigation.com
                                                                                      July 14, 2021
Via ECF
The Honorable Barbara Moses, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street,
New York, NY 10007                                                                               7/15/21

               Re:     De La Cruz v. Manhattan Parking Group LLC, et al.
                       Case No. 20-CV-00977

Dear Judge Moses,

       We are counsel to Plaintiff and write, jointly with counsel to Defendants, to respectfully
request (i) an adjournment of the conference scheduled for July 22, 2021, and (ii) an extension of
the deadline to file the pre-conference submission (currently due 3 days prior to the conference on
July 19, 2021). The reason for the adjournment request is that Defendants’ counsel has a conflict
with the scheduled hearing date due to a JAMS mediation for another matter that has been
scheduled since April. The parties have conferred and propose August 6, 2021 or August 12, 2021
(2pm or later) as alternate hearing dates, subject to the Court’s availability.

        The parties further request that the date by which to file the pre-conference submission be
extended to a date three days prior to the rescheduled hearing date. The brief extension will provide
the parties sufficient time to confer amongst themselves, with their respective clients and with the
proposed administrator, in order to provide the most complete responses to the concerns raised in
the Court’s Order at Dkt. 64.

         There have been no previous requests for adjournment or extension, and all parties consent
to the request. This request for adjournment and extension will not affect any other scheduled dates
or deadlines.
                                                     Application GRANTED. The July 22,
         We thank the Court for its consideration. 2021 conference is adjourned to August 6,
                                                     2021 at 11:00 a.m. In advance of the
                                                     conference, and no later August 3, 2021, the
Respectfully submitted,                              parties shall file a joint letter addressing the
                                                     topics in the Court's Order at Dkt. No. 64. SO
/s/ C.K. Lee
C.K. Lee, Esq.                                       ORDERED.


                                                     _____________________
                                                     Barbara Moses
                                                     United States Magistrate Judge
                                                     July 15, 2021
